[J-4-2017]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 10 WAP 2016
                                             :
                   Appellee                  :
                                             :   Appeal from the Order of the Superior
                                             :   Court entered November 24, 2014 at
             v.                              :   No. 402 WDA 2014, affirming the Order
                                             :   of the Court of Common Pleas of
                                             :   Clearfield County entered February 12,
THOMAS M. REED,                              :   2014 at No. CP-17-CR-0000894-2000.
                                             :
                   Appellant                 :   ARGUED: March 7, 2017


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2017, the decision of the Superior Court is

REVERSED. See Commonwealth v. Muniz, ___ A.3d ___, 2017 WL 3173066 (Pa. July

19, 2017).



      Chief Justice Saylor files a concurring statement.

      Justice Mundy files a concurring statement.